DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5, 7-9, 12-14, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bressan (WO 2015/170203 A1).
Regarding claim 1, Bressan (Fig. 36) teaches a tamper-evident container, comprising: a storage housing made of sheet material, defining an internal volume, and configured for housing products, the housing comprising a predetermined number of lateral walls 52-56 defining a passage opening delimited by a free edge, the passage opening configured for communicating the internal volume of the housing with an external environment, and a tamper-evident coupling system comprising: a first base portion 58; a second base portion 64; a first coupling portion 59 supported by and extending from the first base portion; a second coupling portion 66 supported by the second base portion and configured for cooperating with the first coupling portion, wherein the first and the second coupling portions are configured for defining an arming condition in which the first and second coupling portions are stably engaged with each other, wherein at least one of the first and the second coupling portions comprises a removable portion that is separable from the tamper-evident coupling system upon a first 
Regarding claim 5, Bressan teaches the hook is a first hook (one on either side; Fig. 36), the undercut is a first undercut, and the gripping edge is a first gripping edge, the first coupling portion comprising a second hook 71 defining a second undercut portion delimited by a second 
Regarding claim 7, Bressan teaches the hook 70 of the second coupling portion is constrained to the perimeter edge of the second base portion two weakening elements 67 (Fig. 36) opposite to each other and symmetric with respect to a mid-axis of the coupling system.
Regarding claims 8-9, Bressan teaches providing a display opening 74 (Fig. 36) in the first base portion 58 configured to display at least part of the removable portion and a weakening element of the removable portion (Figs. 27-30).
Regarding claim 12, Bressan illustrates the hook 70 of the second coupling portion is engaged directly with the cut edge by at least one weakening element 67.
Regarding claim 13, Bressan illustrates the cut edge defined by the through cavity comprises an insertion edge which (between 66 and 64; Fig. 36), before the first disengagement condition of the first and second coupling portions, is directly facing the gripping edge of the hook 70 of the second coupling portion, and wherein the insertion edge and the gripping edge of the hook of the second coupling portion, before the first disengagement condition of the first and second coupling portions, define the passage (Fig. 32).
Regarding claim 14, Bressan teaches the tamper-evident coupling system is made of sheet material (Fig. 36).
Regarding claim 18, Bressan teaches the hook 70 of the second coupling portion, while the container is adjusted from the open condition to the first closed condition, is configured for rotating (at the line of weakness) with respect to a lateral wall of the housing according to a direction entering the internal volume of the housing such that the gripping edge of the hook of .

Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive. Applicant argues the claimed invention is distinct from the prior art in that the prior art teaches a second base portion and latch mechanism that located inside the box as defined by outermost wall panels, and the current invention teaches a second base portion and latch mechanism that are on the outside surface of the box.  The examiner finds this argument unpersuasive because the newly added claim language does not recite any distinction over the rejection of record.  The newly added limitation refers to this as ‘defining a single external wall made of a single external sheet’.  The term wall is not limited to referring to a single layer of material, and the second base portion of Bressan (WO 2015/170203 A1) is part of a container wall.  While the second base portion is not on the external surface of the wall, the wall faces the outside of the container and is therefore an external wall (a wall forming a partition within the inside of a container being an example of an internal wall).  The limitation ‘a single external sheet’ similarly does not distinguish because the entire blank is formed from a single sheet, and as the blank forms the outside of the container, it is an external sheet.   While the specification does generally use the term sheet to refer to a single panel, the specification also the word sheet to refer to entire cartons (pg. 4 lines 1-4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459.  The examiner can normally be reached on Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILLIP D SCHMIDT/Examiner, Art Unit 3734        

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734